
	

113 HRES 711 IH: Expressing the sense of the House of Representatives that the United States Postal Service should take all appropriate measures to ensure the continuation of door delivery for all business and residential customers.
U.S. House of Representatives
2014-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 711
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2014
			Mrs. Davis of California (for herself, Mr. King of New York, and Mr. Joyce) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Expressing the sense of the House of Representatives that the United States Postal Service should
			 take all appropriate measures to ensure the continuation of door delivery
			 for all business and residential customers.
	
	
		Whereas the United States Postal Service has announced that it may need to eliminate or reduce
			 levels of door-to-door delivery service by the conversion of millions of
			 homes and businesses to centralized delivery or curbside and require those
			 who wish to retain their door service to pay a delivery tax;
		Whereas reduced levels of service will have an immediate impact on current year revenue and a
			 long-term impact on the viability of a business inevitably causing a
			 larger drop in revenue from service cuts than from the estimated savings
			 of elimination or reducing door delivery;
		Whereas door delivery is a vital service that the American people have relied on since the 1860s in
			 both rural and urban areas and ensures the security of mail and packages;
		Whereas voluntary conversion of businesses in 2013 equated to a mere 0.8 percent of voluntary
			 conversions confirming that businesses depend on in-person contact with
			 letter carriers to ensure transactional security and initiate new business
			 and revenue for the Postal Service;
		Whereas millions of Americans will be forced to retrieve their daily mail and packages from a
			 centralized location removing the daily convenience for Americans in
			 receiving checks, medications and other essential items; and
		Whereas eliminating or reducing door delivery services will serve as a hindrance for the elderly
			 and disabled who will be forced to retrieve their mail and packages and be
			 required to submit to a cumbersome application process in order to opt out
			 of the requirement: Now, therefore, be it
	
		That it is the sense of the House of Representatives that the United States Postal Service should
			 take all appropriate measures to ensure the continuation of door delivery
			 for all businesses and residential customers.
		
